 CENTRAL VALLEY TYPOGRAPHICAL UNION LOCAL 4657Central ValleyTypographical Union Local No. 46,AFL-CIO;and International Typographical Union,AFL-CIO (Sacramento Union Corporation)andFrank Pazoureck.Case 20-CB-3018Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACTJune 26, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn April 2, 1974, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached'Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held on February 28, 1974, is basedupon a charge and an amended charge filed by Frank Pa-zoureck, herein called Pazoureck, against the above-namedlabor organizations herein collectively called RespondentUnions, and a complaint issued on November 28, 1973, onbehalf of the General Counsel of the National Labor Rela-tions Board, by the Regional Director of the Board, Region20, alleging that the Respondent Unions have engaged inunfair labor practices within the meaning of Section 8(b)(2)and (1)(A) of the National Labor Relations Act, hereincalled the Act. Respondent Unions filed an answer denyingthe commission of the alleged unfair labor practices.iThe charge was filed against Central Valley Typographical Union LocalNo. 46, AFL-CIO, herein called Local Union or Respondent Local 46, onOctober 10, 1973, and an amended charge naming International Typographi-calUnion, AFL-CIO, herein called International Union or RespondentInternational Union, was filed on November 23, 1973.1.THE BUSINESSOF THE EMPLOYER INVOLVEDThe Sacramento Union Corporation, doing business asthe Sacramento Union, is a California corporation whosebusiness is located in Sacramento, California, where it pub-lishes newspapers. It subscribes to various interstate newsservices and during the year 1973 received gross revenues inexcess of $200,000 'and purchased and received goods andservices valued in excess of $50,000 from sources locatedoutside California.The Respondents admit that the Sacramento Union Cor-poration is an employer engaged in commerce and in opera-tions affecting commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDIt is admitted that Central Valley Typographical UnionLocal No. 46, AFL-CIO, the Respondent Local Union, andInternational Typographical Union, AFL-CIO, , the Re-spondent InternationalUnion, are labor organizationswithin; the meaning of Section 2(5) of the Act.IIITHE QUESTION PRESENTEDThe ultimate question, as framed by the pleadings, iswhether the Respondent Unions violated Section 8(b)(2)and (1)(A) of the Act by causing the Sacramento UnionCorporation, herein called the Newspaper, to discriminateagainst Frank Pazoureck by "reducing his priority standing... and in violation of [their] fiduciary Outy." RespondentLocal 46 is alleged to have committed the violation on May1, 1973, when its president directed Pazoureck's name to beeliminated from the priority (or seniority) list in theNewspaper's composing room, and the Respondent Inter-national Union is alleged similarly to have violated the Actby its subsequent decision of October 23, 1973, which sus-tained the local president's action in appeal proceedingsinstituted by Pazoureck.IV THE ALLEGED UNFAIR LABOR PRACTICESThe composing room employees of the Newspaper arerepresented for collective-bargaining purposes by the Re-spondent Local 46. At the time material herein, the termsand conditions of employment of composing room employ-ees were defined by the collective-bargaining agreementbetween the Local Union and the Newspaper. The agree-ment provides,inter alia,that the Local Union furnish theNewspaper with "the number of competent employees" itneeds for the operation of the composing room. It furtherprovides that the control over hiring, direction of work, anddischarge is vested in the general foremen, who are requiredto be members of the Local Union. The foremen whenhiring must recognize the priority of "regular situation hold-212 NLRB No. 20 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDers,"who have priority status; employment is regularlyavailable to "regular situation holders" 5 days a week. Inpractice the selection of specific employees for work in thecomposing room lies with the Local Union through its chap-el chairman and his assistants, who compile and maintaina priority list of regular situation holders and substitutes.Since at least 1967, the Charging Party, Frank Pazoureck,has been a member of the Local Union and has worked forthe Newspaper as a markup man in the composing roomwith priority status as a "regular situation holder."In Janu-ary 1973,2 Pazoureck commenced operating his own busi-ness, a sole proprietorship, under thename ofPho-TechCompany. Briefly stated, Pho-Tech through Pazoureckserved as a consultant to firms in the printing industry,converting hot type printing establishments to the cold typeprocess. It advertised itself as "Pho-Tech Company printingsystems-inter-face and design specialist hot to cold typeplant conversions-from concept to completion." At thesame time he owned and operated Pho-Tech, Pazoureckcontinued to hold his priority status at the Newspaper. Thegeneral laws of the International Union, which are incorpo-rated by reference into the collective-bargaining agreementbetween the Local Union and the Newspaper, in pertinentpart, provide in substance that no journeyman shall holdpriority status with an employer if said journeyman is him-self an employer performing work within the jurisdiction ofthe International Union.On May 1, it is undisputed, the Local Union causedPazoureck's name to be placed at the bottom of the prioritylist in the Newspaper's composing rtoom, thereby causinghim to lose employment and employment opportunities.Also, it is undisputed, the reason for the Local Union'sconduct was that, by operating his own business (Pho-Tech)while simultaneously holding priority status with anotheremployer (the Newspaper), Pazoureck was violating the In-ternationalUnion's general laws, described previously,which laws are a part of the collective-bargaining agreementbetween the Newspaper and the Local Union. In otherwords, Pazoureck's priority status was eliminated becauseof a union rule which severely reduces the priority of mem-bers who own and operate a business of their own within theInternational Union's jurisdiction.' There can be no doubt,in these circumstances, that previous Board decisions pre-clude a determination that the conduct of the RespondentUnions in enforcing the rule against Pazoureck was, byitself,a violation of the Act.New York Typographical UnionNo. 6 (Cafero), supra,enfd. 336 F.2d 115 (C.A. 2, 1964); seealsoHouston TypographicalUnionNo. 87, ITU (HoustonChronicle Publishing, et al.),145 NLRB 1657, andInterna-tional Typographical Union, Columbus Typographical UnionNo. 5 (Dispatch Printing Co.),177 NLRB 855. And the evi-dence does not demonstrate discriminatory motivation bythe Local Union or the International Union in causing Pa-2Unless otherwise specified,alldates hereafter refer to 19733The GeneralCounsel does not contend that the nature of Pho-Tech'soperation was outside the International Union's jurisdiction In any event,the whole record establishes that Pho-Tech was operating within the interna-tional Union's jurisdiction or that at the very least the Respondent Unions'view of Pazoureck's business operation was a reasonable oneNew YorkTypographicalUnion No 6(Cafero),144 NLRB 1555,1558, and ironWorkers.Local Union 229 (Bethlehem Steel),183 NLRB 271zoureck to lose his priority. As a matter of fact, in hispost-hearing brief the General Counsel concedes the lawfulauthority of the Respondent Unions to remove Pazoureck'spriority and does not contend that in so acting the Respond-ent Unions were discriminatorily motivated. The sole argu-ment advanced by the General Counsel in support of theallegations of the complaint is that, in causing Pazoureck'sloss of priority, the Respondent Unions breached "[their]fiduciary duty to deal fairly with Pazoureck in the enforce-ment of [their] decision that Pazoureck either divest himselfof Pho-Tech or relinquish his priority," citingN.L.R.B. v.Hotel,Motel & Club Employees Union, Local 568, A FL-CIO[Philadelphia Sheraton Corp.],320 F.2d 254, 258 (C.A. 3,1963), enforcing on this point 136 NLRB 888. 1 shall set outand evaluate the evidence pertinent to the issue of whether,as contended by the General Counsel, the RespondentUnions breached their so-called fiduciary duty in causingPazoureck to lose his priority.Pazoureck's removal from the priority board was accom-plished within the framework of the Respondent Unions'rules and procedures, some of which are expressly adoptedby the collective-bargaining agreement between the News-paper and the Local Union. Accordingly, an explanation ofthose rules and practices is necessary to an understandingof the events in this case.Under the constitution and bylaws of the RespondentInternational, membership falls into various classifications,such as that of a regular member, a "not-at-the-trade" mem-ber, and "proprietor" member. A proprietor member issomeone engaged in his own business in the printing indus-try, and that classification permits him, insofar as unionpractices are concerned, to work at the trade in that businesswithout losing the benefits of union membership. Since theamount of dues paid by a member depends upon the classi-fication, it is the responsibility in the first instance of thesecretary-treasurer of the Local Union to classify eachmember. If a member feels he has been wrongly classified,he is entitled to utilize the appellate procedure within boththe Local and International UnionThe general laws of the International Union, which areexpressly adopted as part of the collective-bargaining agree-ment between the Newspaper and Respondent Local 46,contain provisions dealing with a proprietor member whoactively works in his own business. Article V, section 3 ofthe general laws, which deals with the subject of priority, inpertinent part forbids a person who owns and operates hisown business in the printing industry from holding a full-time situation (priority) with another employer.Pazoureck's first customer as Pho-Tech was the Newspa-per where, as described above, he also held a regular situa-tion.The Newspaper entered into an oral contract withPho-Tech for the establishment of an operational procedurewhich composing room employees could follow in connec-tion with the design of new type faces, as part of a broaderupdating of electronic equipment, including the acquisitionof an optical character recognition machine. The contractwork was begun in the middle of January 1973 and wasscheduled to be completed by June 5, 1973, when the opticalcharacter recognition equipment was to be put into produc-tion. During the period when Pazoureck performed work asPho-Tech for the Newspaper, he continued to hold a regular CENTRAL VALLEY TYPOGRAPHICAL UNION LOCAL 46situation as a mark-up man. The majority of his work asPho-Tech was done at his home or elsewhere, but occasion-ally he worked on the Newspaper's premises at times whenhe was not performing his journeyman's job as a markupman.On January 24, Pazoureck was personally informed bythe Local Union's secretary-treasurer that he was of theopinion that Pazoureck occupied the status of proprietormember. Pazoureck told the secretary-treasurer to put hisdecision in writing so he could appeal it to the LocalUnion's membership. Thereafter, on February 10, in a letterto Pazoureck, the secretary-treasurer informed him that hehad decided to classify him as a proprietor member. Theletter cited, among other things, the applicable section of theInternational Union's general laws and Pazoureck's owner-ship of Pho-Tech, and in detail explained the basis for thedecision. The letter then concluded:... it is my decision that if your current circumstancesprevail for the rest of the dues month of February,1973, that it will be incumbent on me as secretary ofNo. 46 to place you in a proprietor dues classificationfor said month, which in turn automatically indicatesthat you shall no longer hold priority until your circum-stances return to that of a journeyman at the trade, andfurthermeans it will be necessary for you to divestyourself of your business by the end of the dues monthof February, 1973, or, being placed in a proprietorclassification, you will have sacrificed your priority.Pazoureck, as was his right under the International Union'sbylaws, appealed to the Local Union's executive committeewhich sustained the secretary-treasurer's ruling, and thenappealed to the membership of the Local Union which sus-tainedPazoureck'sposition.Whereupon, the Local Union'ssecretary-treasurer appealed the ruling of the Local Unionto ,the executive committee of the International Unionwhich issued a written decision on April 26 sustaining theappeal. Briefly stated, the International Union's executivecommittee held:The local secretary has properly classified [Pazoureck]as a proprietor for dues paying purposes.The appealis sustained.Thisdecision takeseffectimmediately and will remainin effectpending reversal on appeal byconvention ofthe InternationalTypographical Union .4The president of the Local Union,David Pike,receivedthe ruling of the International Union's executive committeea day before the regular Sunday evening membership meet-ing of the Local Unionon April 29.He read the ruling atthe meeting,which Pazoureck did not attend,and later thatevening telephoned Pazoureck to inform him of the deci-sion.'4 Pazoureck thereafter filed such an appeal which was denied.59Pike began his phone conversation with Pazoureck byreading the ruling of the International Union's executivecommittee and advised Pazoureck that, as stated in theruling, effective immediately he was a proprietor memberwho had no right to hold a regular situation with the News-paper. If, however, Pazoureck furnished a writtenstatementindicating that he would divest himself of Pho-Tech, Pikestated that he would not remove his priority at the Newspa-per. Pike cautioned that he did not know whether he coulddo this and indicated that a member might appeal his actionof allowing Pazoureck to retain his priority. In response,Pazoureck stated he would divest himself of Pho-Tech andthen engaged Pike in a conversation about the meaning ofdivestment. Pike assured him that divestment was not acomplex matter and specifically advised Pazoureck he didnot have to sell Pho-Tech's truck or office furniture but thatall he had to do, to satisfy Pike, was (1) immediately furnishPike with a written statement that he was in the process ofdivesting himself of Pho-Tech, and (2) immediately start toget rid of Pho-Tech's customers. Pazoureck, however, askedthat Pike supply him with a written statement explaining themeaningof divestment. Pike absolutely refused to furnishsuch a statement.6 The conversation ended with Pike statingthat, since he would be out of town all day Monday, April30, for Pazoureck on Tuesday, May 1, to come to the LocalUnion and give Pike a written statement evidencing hisintent to divest himself of Pho-Tech. Pazoureck replied itwould be more convenient to bring the statement into theLocal Union's office Monday, at which time he would alsopick up a copy of the decision of the International Union'sexecutive committee.?Immediately following the above-described conversation,Pazoureck phoned the Newspaper's director of production,William Hofer, and told him he had agreed to divest himselfof Pho-Tech in order to keep his regular situation in thecomposing room, which meant it was necessary that theNewspaper's arrangement with Pho-Tech be terminated.Hofer was sympathetic toward Pazoureck's situation butpointed out that Pazoureck was putting the Newspaper in"a heck of a bind" because his services wereessential tofinish a portion of the project which Pho-Tech had almostcompleted. Pazoureck then agreed he would report for workthe next day, Monday, April 30, his regular day off, as a5Inasmuch as he was neitherappellant nor respondent,Pazoureck did notreceive acopy of thedecision.6Pike testified he refusedto give Pazourecka written statement definingdivestment because "Iwanted to help him retain priority. Now,what he wasdoing was turning around and wantingme to do these things.And the onuswas not onme. All I neededwas a statementto protectmyself of themembershipso it would not be in violation-or in worse violationwith theExecutiveCouncil."7 The description of Pike's conversation withPazoureckon April 29 isbased uponthe credibletestimony of Pike who, of the two, impressed me asbeing themore trustworthyand reliable.Pazoureck's testimonyagrees withthe aboveaccount exceptin the following respects-(1) Pazoureck testifiedthat he arrangedto meetPike the following day (the same day Piketestifiedhe would beout oftown) at the Local Union for thepurpose of discussingfurther theimplicationsof a divestitureof businessoperations at Pho-Tech.(2) Pazoureck denied thatPike insistedupon or that he (Pazoureck) hadcommitted himself to submittinga written statementas evidence of his intentto divesthimselfof Pho-Tech. Rather, Pazourecktestified what occurred'wasthat he conditionedfurnishing such a statementto Pike uponPike's furnish-ing him a statementdefining divestment. In Pazoureck's words:"Iwill comedownand give youa statementif you giveme a statement." 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDjourneyman under the Local Union's contract but, ratherthan perform his normal duties in the composing room,would continue working on the Pho-Tech project. Pazour-eck in fact did this, which was his sixth working day of theweek and, as such, under the Local Union's contract withthe Newspaper was an overtime day.At around noontime that Monday, Pazoureck left theNewspaper and went to the office of the Local Union andfound no one there other than Agnes Lynch, the officemanager.8 Pazoureck and Lynch agree that when Pazourecklearned that neither Secretary-Treasurer Paquier or Presi-dent Pike was at the office that he left word with Lynch toadvise them that he had divested himself of his companyand that he asked for and received a copy of the Interna-tional Union's executive committee decision classifying himas a proprietor member. Pazoureck also asked Lynch if Pikehad left a letter for him explaining the meaning of divest-ment and told Lynch to advise Paquier and Pike that if theyhad any questions concerning his divestment that they callhim either at work or at his home 9The next day, May 1, upon Pike's return to the Local'soffice, Lynch informed him that the previous day Pazoureckhad visited the office and taken a copy of the decision of theInternational's executive committee and had stated that hehad divested himself of his company. Pike asked whetherPazoureck had left a written statement or a letter and Lynchstated that he had not.In the meantime, as indicated previously, Pazoureck onMonday, April 30, performed precisely the same work thatPho-Tech was retained to accomplish by the device of work-ing under the Local Union's collective-bargaining contracton an overtime basis. On that morning, Assistant ChapelChairman10 Harold Cassen observed Pazoureck at theNewspaper. Cassen knew that Monday was Pazoureck'sday off and observed that he was not performing his normalwork in the composing room but instead was "runningtests."Cassen, as he credibly testified, also observed thatthere was no indication that Pazoureck had been authorizedby the chapel chairman or an assistant to work overtime onthat day under the Local Union's collective-bargainingagreement." Cassen asked the assistant foreman in charge8The titleisdeceptive,forMsLynch, as therecord establishes,is not amanagerial or supervisory employee She is the Local Union's sole officeclerical who maintains the Local's books and records and answers the phone9 Lynch was unable to unequivocally deny that Pazoureck made these lasttwo statements She testified she simply had no memory one way or the otherand in effect conceded Pazoureck could have made these statements Howev-er,whether Pazoureck asked Lynch if Pike had left a letter explaining divest-mentand told her to advise Pike that he should contact him about anyquestions concerning his announced intent to divest,inmy opinion, is notrelevant to the ultimate disposition of this case The fact of the matter is thatPike,as previously found, had the day before unambiguously notified Pa-zoureck he would not furnish such a letter and,as described later,Lynch,according to the credible testimony of both Lynch and Pike, did not advisePike that Pazoureck had left word that Pike should phone him if he had anyquestions10The chapelchairman and his assistants are representativesof the LocalUnion who occupy a position analogous to union stewards and have the duty,among others,to administerthe Local Union's collective-bargaining agree-ment11The whole record, particularly the credible testimony of Cassen, estab-lishes that it was the practice for the Newspaper to notify the Local Unionthat a certain number of employees were needed for overtime work and thatthe Local Union, which maintained an overtime roster, selected specificof the day shift, Jim Richardson, in what capacity Pazour-eck was working. Richardson replied he had no idea. Cassenthen unsuccessfully attempted to phone Chapel ChairmanJoseph O'Brien at his home and then phoned the LocalUnion and spoke to Secretary-Treasurer Paquier and, asdescribed above, explained Pazoureck's situation. Laterthat day, at the end of the work shift, Cassen, as he crediblytestified, observed that Pazoureck had not posted his over-time,12 which further implied to Cassen that Pazoureck wasworking for the Newspaper as Pho-Tech rather than as abargaining unit employee under the terms of the collective-bargaining agreement. That evening Cassen informedChapel Chairman O'Brien that Pazoureck had not postedhis overtime. The next day, Tuesday, May 1, Pazoureckalthough at work, as O'Brien credibly testified, did not per-form his normal markup work and did not work in thecomposing room.13In sum,as described above, Assistant Chapel ChairmanCassen and Chapel Chairman O'Brien had good reason tobelieve that Pazoureck on April 30 and May I was perform-ing as an employer (Pho-Tech) for the Newspaper ratherthan as a rank-and-file employee under the terms of thecollective-bargaining agreement. In this regard, the fact thatPazoureck on April 30 specifically told Assistant ChapelChairman James Lange that he had divested himself ofPho-Tech and was doing Pho-Tech work under the LocalUnion's contract at the overtime rate is not, in my opinion,relevant to the issues of this case. 14 What is relevant is Pike'sconduct when he made the decision to remove Pazoureck'spriority status. I shall set out the evidence surroundingPike's immediate decision to remove Pazoureck's priority.Pike, as described earlier, had returned to his office onMay 1 and learned that Pazoureck, although he had visitedthe office the previous day, had not complied with Pike'srequest to leave a written statement evidencing his intent todivest himself of Pho-Tech. Pike spent all of May I at theLocal Union's office without receiving any word from Pa-zoureck. To the contrary, Pike received certain informationwhich indicated, contrary to Pazoureck's oral representa-tions, that Pazoureck was still operating as Pho-Tech. Secre-tary-Treasurer Paquier during the evening of Monday,April 30, had advised Pike that Assistant Chapel ChairmanCassen had complained that Pazoureck was working evenemployees to work overtime based upon equitable considerations1It is mandatory for employees who work overtime under theterms ofthe Local Union's collective-bargaining agreement to post their overtimehours ona schedule posted on the Local Union's bulletin board in thecomposing room13Pazourecktestified that he did markup work on May I On the otherhand, Production Director Hofer testified that it was his understanding thatat least until noontimeon May 1, Pazoureck worked on the Pho-Tech projectrather than markup work This was a reasonable understandinginasmuch asPazoureck admitted that the only other person working with him on thePho-Tech project, Joe Banks, was not qualified to finish the Pho-Tech workcompleted on May I14 In any event, I find that Lange was not an agent of the Local Union for,although I have found that Pazoureck on April 30 conveyed the abovemessage toLange, I am convinced that at the time Langewas not servingin his capacityas an assistantchapel chairman On this point, of the twowitnesses,Cassen impressedme as the morereliableAlso, Lange's testimonyon this matteris vague and evasiveWhen asked if he was theassistant chapelchairman on April 30, he answered that "some doubt hasbeen raised eveninmy mind now as to when my shift was Anyway, i was in the composingroom . whether I was working or why, i don't remember " CENTRAL VALLEY TYPOGRAPHICAL UNION LOCAL 46though he was not scheduled for work, that Cassen wasunable to determine what work Pazoureck was performingand whether he was performing as Pho-Tech. Then, on May1,Chapel Chairman O'Brien informed Pike that, althoughPazoureck had worked for the Newspaper on Monday, hisday off, that no overtime request had been made to theLocal Union by the Newspaper and that the members didnot know what work Pazoureck was performing and werecomplaining about the failure of Pike to enforce the deci-sion of the International Union's executivecommittee.Having failed to receive by 6 p.m. on May 1 a writtenstatement from Pazoureck envincing his intent to divesthimself of Pho-Tech, Pike drafted a letter to Chapel Chair-man O'Brien instructing him "to remove Pazoureck's priori-ty immediately" in accordance with the ruling of theInternationalUnion's executivecommittee.The letterwhich was hand delivered by Pike to the composing roomat about 7 p.m. on May 1 and posted on the Local Union'sbulletin board was immediately complied with.In pertinentpart the letter reads:In a telephone conversation with Mr. Pazoureck onSunday, April 29, 1973, I took the liberty of offeringhim the option of immediately divesting himself of anyinterest he holds in the company or forfeit his priorityimmediately.He elected to divest himself of his company and agreedto sign a statement to that effect and deliver said state-ment to my office by Monday, April 30, 1973.As of this writing, 7:00 p.m. Tuesday, May 1, 1973 I donot have a signed statement, a phone call or any evi-dence that Mr. Pazoureck has divested himself of hiscompany. The evidence is to the contrary.I have no other alternative than to assume Mr. Pazour-eck continues to operate his company-which he isentitled to do.In accordance with the Executive Council'sdecision,effective immediately, Mr. Pazoureckis classified as aproprietor member.I am instructingyou as ChapelChairman to remove Mr. Pazoureck's priorityimmedi-ately!Mr. Pazoureck may continue employment at the Sacra-mento Union after this date on a non-prioritybasis oruntil such time as he shows evidence that he is nolonger a proprietor (at which time he may establishpriority).Thereafter, Pazoureck appealed the removal of his priori-ty first within the Local Union and then to theInternationalUnion. At one point during the appeals, the Local Union'sexecutive committee sustained Pazoureck's position and hispriority was reestablished, but thereafter the membership ofthe Local Union on about June 17 reaffirmed Pike's deci-sion and Pazoureck once and for all lost his priority statuson or about June 17.1561The General Counsel in his posthearing brief, citingN.L.R.B.- v.Hotel,Motel & Club Employees Union, Local 568,AFL-CIO [Philadelphia Sheraton Corp.], supra,contendsthatRespondent Local 46 violated Section 8(b)(2) and(1)(A) of the Act because it failed "to comply with its dualobligations of providing Pazoureck with reasonable noticeand an adequate opportunity to bring himself into confor-mance prior to removing his priority," and that this "consti-tutes a breach of Respondent's fiduciary duty to treat himfairly."The Respondents' position is that, "assuming ar-guendo, that a violation of a fiduciary duty on the part ofa labor organization constitutes, without more, an unfairlabor practice, there has been no such showing made in thepresent case."The so-called fiduciary duty of the Respondent Unionsto treat Pazoureck fairly, relied upon by the General Coun-sel, hasbeen defined by the Board as follows:a union seeking to enforcea union securityprovi-sion against an employee has a "fiduciary" duty to"deal fairly" with the employee affected. "At a mini-mum this duty requires that the union inform the em-ployee of his obligations in order that the employeemay take whatever action is necessary to protect his jobtenure."Rocket and Guided Missile Lodge 946, JAM(Aerojet-General Corp.),186 NLRB 561, 562 (1970), cit-ingN. L. R. B. v. Hotel, Motel and Club Employees Union,Local 568, supra.[Emphasis supplied.]The Board has applied this standard of fairness to labororganizations only in situations involving the enforcementof union-security clauses against employees. Consistentwith this limited application, the rationale expressed by theBoard and the courts justifying the doctrine indicates thatit is based upon the special nature of the proviso to Section8(a)(3) of the Act permitting labor organizations and em-ployers to enter into union security agreements. See, e.g.,N.L.R.B. v. Hotel, Motel and Club Employees' Union Local568, AFL-CIO, supra,andN.L.R.B. v. Local 182, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America,401 F.2d 509 (C.A. 3, 1968). In anyevent, I have not decided whether, as a matter of law, theRespondent Unions had a "fiduciary duty of "fair dealing"in reducing Pazoureck's priority status for, evenassumingsuch a duty,it ismy opinion, for the reasons set out below,that the conduct here satisfied this duty.On April 29, Pazoureck was placed on notice by the presi-dent of the Local Union, Pike, of his obligation, pursuantto the decision of the International Union's executive com-mittee, to divest himself of Pho-Tech or lose his prioritystatus at the Newspaper. Pike specifically informed Pazour-eck that to retain his priority all he had to do was immedi-ately furnish Pike with a signed statement indicating he wasdivesting himself of Pho-Tech and was getting rid of Pho-Tech's customers.Pike waited 2 days before he acted to15 In this regard, I note that the International Union's bylaws require thatthe decision of the Local Union be abided by pending the outcome of anappeal to the International Union's executive committee (art. V, sec. 34) OnOctober 23, the executive committee of the International Union deniedPazoureck's appeal. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffectuate the International Union's decision and actedonly after Pazoureck had failed to furnish the requestedwritten statement and had engaged in conduct which on itsface created the impression that he was still operating Pho-Tech.There is insufficient evidence that the conditions whichPazoureck had to meet in order to avoid the loss of hispriority were onerous. Pazoureck made no contention thatitwas impossible for him to cancel Pho-Tech's contract withthe Newspaper, its only client. Rather, Pazoureck's refusalto furnish a written statement indicating his intent to divesthimself of Pho-Tech was based upon his adamant and mis-taken insistence that he was entitled to a written definitionof divestment from Pike. But Pike's refusal to define inwriting what he meant by divest did not create a hardshipfor Pazoureck in drafting the generalstatementrequestedby Pike. Moreover, Pike had made it perfectly clear to Pa-zoureck that he did not expect him to sell Pho-Tech's truckor the office furniture at Pazoureck's home.There is not a scintilla of evidence that Pike's request fora written statement indicating an intent to divest by Pazour-eck was made in bad faith. The demand for such a state-ment which Pike could show to the membership as evidencethat Pazoureck had agreed to terminate his business wasnot, under the circumstances, unreasonable. Pike was realis-tic in believing that a member of the Local Union wouldchallenge Pike's authority to allow Pazoureck to retain hispriority status.Moreover, Pazoureck's conduct on April 30and May I created the impression that he hadnot, as an-nounced, divested himself of Pho-Tech. Also relevant inassessingPike's conduct in this matter is that throughout theintraunion proceedings when Pazoureck was attempting toretain or regain his priority status, Pike treated him fairlyand assisted him whenever Pike was in a position to do so.Thus, Pike took the position that the Local Union's secre-tary-treasurer should make the initial classification of Pa-zoureck as a proprietor member in writing so that his appealcould be facilitated.When the secretary-treasurer and Pa-zoureck lost their tempers with the secretary-treasurerthreatening to remove Pazoureck's priority immediately,Pike interceded and pointed out that Pazoureck was entitledto retain his priority and to appeal the matter to the LocalUnion's membership. When it became necessary to draft aresponse on behalf of the Local Union to the secretary-treasurer's appeal to the International's executive commit-tee, Pike sought out Pazoureck and asked him to draft thereply.And when the Local Union's executive committeerefused to entertain Pazoureck's appeal from Pike's actionremoving his priority, it was Pike who was instrumental incompelling the executive committee to reverse itself andhear Pazoureck's appeal.Based upon the foregoing, I am of the opinion there isinsufficientevidence to establish that either the LocalUnion or Pike on behalf of said Union or the InternationalUnion dealt with Pazoureck in bad faith or in an arbitraryor unfair manner. The Respondent Unions treated Pazour-eck fairly. As succinctly put in Respondents' posthearingbrief:... the record reflects an effort by Pike to carry outhis responsibilities, both to the International in imple-menting the ruling of the Executive Council, and toPazoureck in protecting his rights, in a fair and reason-able manner.... At the very most, the record showsno more than a misunderstanding between Pike andPazoureck as to the steps which should be taken byPazoureck on Monday or Tuesday, April 30 and MayI in order to protect Pazoureck's priority.For the reasons set forth above, I find that the Respon-dent Unions did not, as alleged in the complaint, engage inconduct violative of Section 8(b)(2) and (1)(A) of the Act.Accordingly, I shall recommend that the complaint be dis-missed in its entirety.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The SacramentoUnion Corporationisan employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Central Valley Typographical Union Local No.46,AFL-CIO and InternationalTypographical Union,AFL-CIO,the RespondentUnions, arelabor organizationswithin the meaning of Section2(5) of the Act.3.TheRespondentUnionshave not engaged in unfairlabor practices within the meaning of Section 8(b)(2) and(1)(A) of the Act.Upon the foregoingfindings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER i6The complaintis dismissed in itsentirety.16 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes